DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,915,758. Although the claims at issue are not identical, they are not patentably distinct from each other:

Application No. 17/168,939
U.S. Patent No. 10,915,758
Claim 2
Claim 1
A monitoring system comprising:
An electronic sensor comprising:
a camera configured to capture images of an area monitored by a monitoring system;
a camera configured to capture images of an area of a property monitored by a monitoring system
an electronic storage device configured to store data; and 
an electronic storage device configured to store data;
a processor configured to perform operations comprising:
and a processing device configured to perform operations comprising:
controlling the camera to capture at least one configuration image of the area monitored by the monitoring system;
controlling the camera to capture, during a learn mode, at least one configuration image of the area of the property monitored by the monitoring 
system;
receiving input defining one or more characteristics of the at least one configuration image that enable sensing of an event in the area monitored by the monitoring system;
receiving input defining characteristics of the at least one configuration image that enable sensing of multiple, different physical events 
that occur in the area of the property at which the camera is located;  

generating configuration data that is used in sensing the multiple, different physical events through image data captured by the camera and that associates each of the multiple, different physical events with the assigned event identifiers;
storing, in the electronic storage device, the configuration data used in sensing the event through image data captured by the camera;
an electronic storage device configured to store data; and generating configuration data that is used in sensing the multiple, different physical events through image data captured by the camera;
after storing the configuration data, controlling the camera to capture one or more images of the area monitored by the monitoring system;
monitoring, based on the configuration data, images captured by the camera to sense occurrence of one or more of the multiple, different physical events that occur in the area of the property at which the camera is located.
analyzing the one or more images based on the configuration data; and
monitoring, based on the configuration data, images captured by the camera
detecting occurrence of the event based on the analysis of the one or more images.
sense occurrence of one or more of the multiple, different physical events that occur in the area of the property at which the camera is located.
Claim 12
Claim 13
A method comprising:
A method comprising:
controlling a camera to capture at least one configuration image of an area monitored by a monitoring system;
controlling a camera to capture, during a learn mode, at least one configuration image of an area of a property monitored by a monitoring system

receiving input defining characteristics of the at least one configuration image that enable sensing of multiple, different physical events that occur in the area of the property at which the camera is located
based on the received input defining the one or more characteristics of the at least one configuration image, generating configuration data used in sensing the event through image data captured by the camera;
assigning event identifiers to each of the multiple, different physical events; generating configuration data that is used in sensing the multiple, different physical events through image data captured by the camera
storing, in an electronic storage device, the configuration data used in sensing the event through image data captured by the camera;
generating configuration data that is used in sensing the multiple, different physical events through image data captured by the camera

after storing the configuration data, controlling the camera to capture one or more images of the area monitored by the monitoring system;
monitoring, based on the configuration data, images captured by the camera to sense occurrence of one or more of the multiple, different physical events that occur in the area of the property at which the camera is located.
analyzing the one or more images based on the configuration data; and
monitoring, based on the configuration data, images captured by the camera
detecting occurrence of the event based on the analysis of the one or more images.
sense occurrence of one or more of the multiple, different physical events that occur in the area of the property at which the camera is located.



Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,064,394. Although the claims at issue are not identical, they are not 

Application No. 17/168,939
U.S. Patent No. 9,064,394
Claim 2
Claim 3
A monitoring system comprising: a camera configured to capture images of an area monitored by a monitoring system;
controlling the camera to capture one or more images of the area monitored by the monitoring system;
an electronic storage device configured to store data; and 
storing, in an electronic storage device, the configuration data
a processor configured to perform operations comprising: controlling the camera to capture at least one configuration image of the area monitored by the monitoring system;
controlling a camera to capture at least one 
configuration image of an area monitored by a monitoring system;
receiving input defining one or more characteristics of the at least one configuration image that enable sensing of an event in the area monitored by the monitoring system;
receiving input defining one or more characteristics of the at least one configuration 
image that enable sensing of an event in the area monitored by the monitoring system;
based on the received input defining the one or more characteristics of the at least one configuration image, generating configuration data used in sensing the event through image data captured by the camera;
based on the received input defining the one or more characteristics of the at least one configuration image, generating configuration data used in sensing the event through image data captured by the camera;
storing, in the electronic storage device, the configuration data used in sensing the event through image data captured by the camera;
storing, in an electronic storage device, the configuration data used in sensing the event 
through image data captured by the camera;

after storing the configuration data, controlling the camera to capture one or more images of the area 
monitored by the monitoring system;
analyzing the one or more images based on the configuration data; and
analyzing the one or more images based on 
the configuration data;
detecting occurrence of the event based on the analysis of the one or more images.
detecting occurrence of the event based on the 
analysis of the one or more images;
Claim 3
Claim 1
wherein the processor is configured to cause the monitoring system to perform a monitoring operation based on the detection of the occurrence of the event.
based on detecting occurrence of the event, controlling the transmitting device to send, to the controller of the monitoring system, a signal that indicates the detection of the occurrence of the event
Claim 4
Claim 4
wherein receiving input defining one or more characteristics of the at least one configuration image comprises receiving input defining anchor points within the at least one configuration image, the anchor points identifying stationary elements within the at least one configuration image; 
wherein receiving input defining one or more 
characteristics of the at least one configuration image comprises receiving input defining anchor points within the at least one configuration image, the anchor points identifying stationary elements within the at least one configuration image;
wherein generating configuration data used in sensing the event through image data captured by the camera comprises generating configuration data based on the anchor points; and 
wherein generating configuration data used in sensing the event through image data captured by the camera comprises generating configuration data that identifies the anchor points within the at least one configuration image;
wherein analyzing the one or more images based on the configuration data comprises: 
wherein analyzing the one or more images based on the configuration data comprises:

identifying the anchor points in the one or more 
images based on the configuration data, and
using the identified anchor points to analyze the one or more images for occurrence the event.
using the identified anchor points to analyze the one or more images for occurrence the event.
Claim 5
Claim 5
wherein receiving input defining one or more characteristics of the at least one configuration image comprises receiving input selecting an area of the at least one configuration image in which the event occurs, the selected area being a subset of the at least one configuration image;
wherein receiving input defining one or more 
characteristics of the at least one configuration image comprises receiving input selecting an area of the at least one configuration image in which the event occurs, the selected area being a subset of the at least one configuration image;
wherein generating configuration data used in sensing the event through image data captured by the camera comprises generating configuration data based on the selected area; and
wherein generating configuration data used in sensing the event through image data captured by the camera comprises generating configuration data that identifies the selected area;  and
wherein analyzing the one or more images based on the configuration data comprises analyzing a portion of the one or more images that corresponds to the selected area.
wherein analyzing the one or more images based on the configuration data comprises analyzing a 
portion of the one or more images that corresponds to the selected area.
Claim 6
Claim 9
wherein controlling the camera to capture at least one configuration image of the area monitored by the monitoring system comprises controlling the camera to capture an image of a door of a property monitored by the monitoring system;
wherein controlling the camera to capture at least one configuration image of the area monitored by the monitoring system comprises controlling the camera to capture an image of a door of a property monitored by the monitoring system;
wherein generating configuration data used in sensing the event through image data captured by 

oriented in an open position or a closed position based on an image captured by the camera;

wherein controlling the camera to capture one or more images of the area monitored by the monitoring system comprises controlling the camera to capture a current image of the door;
wherein analyzing the one or more images based on the configuration data comprises analyzing the current image of the door based on the configuration data that enables detection of whether the door is oriented in an open position or a closed position; and
wherein analyzing the one or more images based on the configuration data comprises analyzing the current image of the door based on the configuration data that enables detection of whether the door is oriented in an open position or a closed position;
wherein detecting occurrence of the event based on the analysis of the one or more images comprises detecting that the door is oriented in an open position based on the analysis of the current image of the door.
wherein detecting occurrence of the event based on the analysis of the one or more images 
comprises detecting that the door is oriented in an open position based on the analysis of the current image of the door;
Claim 7
Claim 10
wherein generating configuration data used in sensing the event through image data captured by the camera comprises generating configuration data that includes attribute data used in identifying an attribute of an entity that caused the event, further comprising:
wherein generating configuration data used in 
sensing the event through image data captured by the camera comprises generating configuration data that includes attribute data used in identifying 
an attribute of an entity that caused the event, further comprising:

evaluating the one or more images based on the attribute data used in identifying the attribute of the entity that caused the event, and
identifying the attribute of the entity that caused the event based on the evaluation of the one or more images.
identifying the attribute of the entity that caused the event based on the evaluation of the one or more images.
Claim 8
Claim 11
wherein detecting occurrence of the event comprises: accessing a rule that specifies at least one required attribute needed for detection of the event; comparing the identified attribute of the entity that caused the event with the at least one required attribute; based on the comparison, determining that the identified attribute of the entity that caused the event matches the at least one required attribute; and detecting occurrence of the event based on the analysis of the one or more images and the determination that the identified attribute of the entity that caused the event matches the at least one required attribute.
wherein detecting occurrence of the event 
comprises: accessing a rule that specifies at least one required attribute needed for detection of the event;  comparing the identified attribute of the 
entity that caused the event with the at least one required attribute; based on the comparison, determining that the identified attribute of the entity that caused the event matches the at least one required attribute; and detecting occurrence of the event based on the analysis of the one or more images and the determination that the identified attribute of the entity that caused the event matches the at least one required attribute.
Claim 9
Claim 12
wherein accessing the rule that specifies the at least one required attribute needed for detection of the event comprises accessing a rule that recognition of a particular entity is needed for detection of the event; 
wherein accessing the rule that specifies the at least one required attribute needed for detection of the event comprises accessing a rule that recognition of a particular entity is needed for 
detection of the event;  
wherein comparing the identified attribute of the entity that caused the event with the at least one 



wherein determining that the identified attribute of the entity that caused the event matches the at least one required attribute comprises determining that the entity that caused the event is the particular entity;  and
wherein detecting occurrence of the event based on the analysis of the one or more images and the determination that the identified attribute of the entity that caused the event matches the at least one required attribute comprises detecting occurrence of the event based on the analysis of the one or more images and the determination that the entity that caused the event is the particular entity.
wherein detecting occurrence of the event based on the analysis of the one or more images and the 
determination that the identified attribute of the entity that caused the event matches the at least one required attribute comprises detecting occurrence of the event based on the analysis of the one or more images and the determination 
that the entity that caused the event is the particular entity.
Claim 10
Claim 13
wherein accessing the rule that specifies the at least one required attribute needed for detection of the event comprises accessing a rule that at least one biometric characteristic is needed for detection of the event, the at least one biometric characteristic describing a non-unique physical attribute of the entity that caused the event; 
wherein accessing the rule that specifies the at least one required attribute needed for detection of the event comprises accessing a rule that at least one biometric characteristic is needed for 
detection of the event, the at least one biometric characteristic describing a non-unique physical attribute of the entity that caused the event;

wherein comparing the identified attribute of the entity that caused the event with the at least one required attribute comprises comparing the identified attribute of the entity that caused the event with the at least one biometric 
characteristic;
wherein determining that the identified attribute of the entity that caused the event matches the at least one required attribute comprises determining that the entity that caused the event has the at least one biometric characteristic; and 
wherein determining that the identified attribute of the entity that caused the event matches the at least one required attribute comprises determining that the entity that caused the event has the at least one biometric characteristic; and
wherein detecting occurrence of the event based on the analysis of the one or more images and the determination that the identified attribute of the entity that caused the event matches the at least one required attribute comprises detecting occurrence of the event based on the analysis of the one or more images and the determination that the entity that caused the event has the at least one biometric characteristic.
wherein detecting occurrence of the event based on the analysis of the one or more images and the determination that the identified attribute of the entity that caused the event matches the at least 
one required attribute comprises detecting occurrence of the event based on the analysis of the one or more images and the determination that the entity that caused the event has the at least one biometric characteristic.
Claim 11
Claim 14
wherein the operations further comprise reporting the identified attribute of the entity associated with the event.
further comprising controlling the transmitting device to send a report of the identified attribute of the entity as a secondary event associated with the event.
Claim 12
Claim 3
A method comprising:
A method comprising:

controlling a camera to capture at least one 
configuration image of an area monitored by a monitoring system;
receiving input defining one or more characteristics of the at least one configuration image that enable sensing of an event in the area monitored by the monitoring system;
receiving input defining one or more characteristics of the at least one configuration 
image that enable sensing of an event in the area monitored by the monitoring system;
based on the received input defining the one or more characteristics of the at least one configuration image, generating configuration data used in sensing the event through image data captured by the camera;
based on the received input defining the one or more characteristics of the at least one configuration image, generating configuration data used in sensing the event through image data captured by the camera;
storing, in an electronic storage device, the configuration data used in sensing the event through image data captured by the camera;
storing, in an electronic storage device, the configuration data used in sensing the event 
through image data captured by the camera;
after storing the configuration data, controlling the camera to capture one or more images of the area monitored by the monitoring system;
after storing the configuration data, controlling the camera to capture one or more images of the area 
monitored by the monitoring system;
analyzing the one or more images based on the configuration data; and
analyzing the one or more images based on 
the configuration data;
detecting occurrence of the event based on the analysis of the one or more images.
detecting occurrence of the event based on the 
analysis of the one or more images;
Claim 13
Claim 3
further comprising causing the monitoring system to perform a monitoring operation based on the detection of the occurrence of the event.
based on detecting occurrence of the 
event, controlling a transmitting device to send, to a controller of the monitoring system, a signal that 
Claim 14
Claim 4
wherein receiving input defining one or more characteristics of the at least one configuration image comprises receiving input defining anchor points within the at least one configuration image, the anchor points identifying stationary elements within the at least one configuration image; 
wherein receiving input defining one or more 
characteristics of the at least one configuration image comprises receiving input defining anchor points within the at least one configuration image, the anchor points identifying stationary elements within the at least one configuration image;
wherein generating configuration data used in sensing the event through image data captured by the camera comprises generating configuration data based on the anchor points; and 
wherein generating configuration data used in sensing the event through image data captured by the camera comprises generating configuration data that identifies the anchor points within the at least one configuration image;
wherein analyzing the one or more images based on the configuration data comprises: 
wherein analyzing the one or more images based on the configuration data comprises:
identifying the anchor points in the one or more images based on the configuration data, and 
identifying the anchor points in the one or more 
images based on the configuration data, and
using the identified anchor points to analyze the one or more images for occurrence the event.
using the identified anchor points to analyze the one or more images for occurrence the event.
Claim 15
Claim 5
wherein receiving input defining one or more characteristics of the at least one configuration image comprises receiving input selecting an area of the at least one configuration image in which the event occurs, the selected area being a subset of the at least one configuration image;
wherein receiving input defining one or more 
characteristics of the at least one configuration image comprises receiving input selecting an area of the at least one configuration image in which the event occurs, the selected area being a subset of the at least one configuration image;

wherein generating configuration data used in sensing the event through image data captured by the camera comprises generating configuration data that identifies the selected area;  and
wherein analyzing the one or more images based on the configuration data comprises analyzing a portion of the one or more images that corresponds to the selected area.
wherein analyzing the one or more images based on the configuration data comprises analyzing a 
portion of the one or more images that corresponds to the selected area.
Claim 16
Claim 9
wherein controlling the camera to capture at least one configuration image of the area monitored by the monitoring system comprises controlling the camera to capture an image of a door of a property monitored by the monitoring system;
wherein controlling the camera to capture at least one configuration image of the area monitored by the monitoring system comprises controlling the camera to capture an image of a door of a property monitored by the monitoring system;
wherein generating configuration data used in sensing the event through image data captured by the camera comprises generating configuration data that enables detection of whether the door is oriented in an open position or a closed position based on an image captured by the camera;
wherein generating configuration data used in sensing the event through image data captured by the camera comprises generating configuration data that enables detection of whether the door is 
oriented in an open position or a closed position based on an image captured by the camera;
wherein controlling the camera to capture one or more images of the area monitored by the monitoring system comprises controlling the camera to capture a current image of the door;
wherein controlling the camera to capture one or more images of the area monitored by the monitoring system comprises controlling the camera to capture a current image of the door;
wherein analyzing the one or more images based on the configuration data comprises analyzing the current image of the door based on the configuration data that enables detection of 


wherein detecting occurrence of the event based on the analysis of the one or more images 
comprises detecting that the door is oriented in an open position based on the analysis of the current image of the door;
Claim 17
Claim 10
wherein generating configuration data used in sensing the event through image data captured by the camera comprises generating configuration data that includes attribute data used in identifying an attribute of an entity that caused the event, further comprising:
wherein generating configuration data used in 
sensing the event through image data captured by the camera comprises generating configuration data that includes attribute data used in identifying 
an attribute of an entity that caused the event, further comprising:
evaluating the one or more images based on the attribute data used in identifying the attribute of the entity that caused the event, and
evaluating the one or more images based on the attribute data used in identifying the attribute of the entity that caused the event, and
identifying the attribute of the entity that caused the event based on the evaluation of the one or more images.
identifying the attribute of the entity that caused the event based on the evaluation of the one or more images.
Claim 18
Claim 11
wherein detecting occurrence of the event comprises: accessing a rule that specifies at least one required attribute needed for detection of the event; comparing the identified attribute of the entity that caused the event with the at least one required attribute; based on the comparison, 

comprises: accessing a rule that specifies at least one required attribute needed for detection of the event;  comparing the identified attribute of the 
entity that caused the event with the at least one required attribute; based on the comparison, 
Claim 19
Claim 12
wherein accessing the rule that specifies the at least one required attribute needed for detection of the event comprises accessing a rule that recognition of a particular entity is needed for detection of the event; 
wherein accessing the rule that specifies the at least one required attribute needed for detection of the event comprises accessing a rule that recognition of a particular entity is needed for 
detection of the event;  
wherein comparing the identified attribute of the entity that caused the event with the at least one required attribute comprises performing a biometric matching analysis using biometric data for the entity that caused the event and biometric data for the particular entity; 
wherein comparing the identified attribute of the 
entity that caused the event with the at least one required attribute comprises performing a biometric matching analysis using biometric data for the entity that caused the event and biometric data for the particular entity;  
wherein determining that the identified attribute of the entity that caused the event matches the at least one required attribute comprises determining that the entity that caused the event is the particular entity; and
wherein determining that the identified attribute of the entity that caused the event matches the at least one required attribute comprises determining that the entity that caused the event is the particular entity;  and
wherein detecting occurrence of the event based on the analysis of the one or more images and the determination that the identified attribute of the entity that caused the event matches the at least 

determination that the identified attribute of the entity that caused the event matches the at least 
that the entity that caused the event is the particular entity.
Claim 20
Claim 13
wherein accessing the rule that specifies the at least one required attribute needed for detection of the event comprises accessing a rule that at least one biometric characteristic is needed for detection of the event, the at least one biometric characteristic describing a non-unique physical attribute of the entity that caused the event; 
wherein accessing the rule that specifies the at least one required attribute needed for detection of the event comprises accessing a rule that at least one biometric characteristic is needed for 
detection of the event, the at least one biometric characteristic describing a non-unique physical attribute of the entity that caused the event;
wherein comparing the identified attribute of the entity that caused the event with the at least one required attribute comprises comparing the identified attribute of the entity that caused the event with the at least one biometric characteristic; 
wherein comparing the identified attribute of the entity that caused the event with the at least one required attribute comprises comparing the identified attribute of the entity that caused the event with the at least one biometric 
characteristic;
wherein determining that the identified attribute of the entity that caused the event matches the at least one required attribute comprises determining that the entity that caused the event has the at least one biometric characteristic; and 
wherein determining that the identified attribute of the entity that caused the event matches the at least one required attribute comprises determining that the entity that caused the event has the at least one biometric characteristic; and
wherein detecting occurrence of the event based on the analysis of the one or more images and the determination that the identified attribute of the entity that caused the event matches the at least 


Claim 21
Claim 14
further comprising reporting the identified attribute of the entity associated with the event.
further comprising controlling the transmitting device to send a report of the identified attribute of the entity as a secondary event associated with the event.



Allowable Subject Matter
Claims 2-21 would be allowable if the rejection(s) on the grounds of nonstatutory double patenting set forth in this Office Action are obviated.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to capturing at least one configuration image of the area monitored by the monitoring system; receiving input defining one or more characteristics of the at least one configuration image that enable sensing of an event in the area monitored by the monitoring system; based on the received input defining the one or more characteristics of the at least one configuration image, generating configuration data used in sensing the event through image data captured by the camera; storing, in the electronic storage device, the configuration data used in sensing the event through image data captured by the camera; after storing the configuration data, controlling the camera to capture one or more images of the area monitored by the monitoring system; analyzing the one or more images based on the configuration data; and detecting occurrence of the event based on the analysis of the one or more images.

The closest prior art of reference, Magdy et al. (U.S. Publication No. 2009/0249387), discloses an event notification system that monitors a video feed from one or more channels and provides a user with personalized notifications of particular events that occur in the video feed. However, Magdy does not expressly disclose capturing at least one configuration image of the area monitored by the monitoring system; receiving input defining one or more characteristics of the at least one configuration image that enable sensing of an event in the area monitored by the monitoring system; based on the received input defining the one or more characteristics of the at least one configuration image, generating configuration data used in sensing the event through image data captured by the camera; storing, in the electronic storage device, the configuration data used in sensing the event through image data captured by the camera; after storing the configuration data, controlling the camera to capture one or more images of the area monitored by the monitoring system; analyzing the one or more images based on the configuration data; and detecting occurrence of the event based on the analysis of the one or more images.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/JAMES M PONTIUS/Primary Examiner, Art Unit 2488